Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 1 of 26 PageID #: 304




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

YOU MAP, INC.,                         )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )
                                       )             C.A. No. 20-00162-CFC
SNAP INC., ZENLY S.A.S., ZENLY INC.,   )
EVAN SPIEGEL, ANTOINE MARTIN,          )
ALEXIS BONILLO, ALEXANDRE              )
BERNARD, NICOLAS DANCIE, NOE           )
LOTERMAN, NICOLAS FALLOURD,            )
JONATHAN ETAIX, CHRISTOPHE             )
KEREBEL and ROY MARMELSTEIN,           )
                                       )
                  Defendants.          )
______________________________________ )


                            REPORT AND RECOMMENDATION

       Plaintiff You Map, Inc. (“Plaintiff” or “You Map”) filed this suit against three corporate

entities and ten individuals, alleging trade secret misappropriation, breach of contract, and other

claims. (D.I. 1.)

       Plaintiff developed a mobile app called YouMap that uses a novel visualization to display

a map of what is happening in a particular area. In late 2016 and early 2017, some of the individual

defendants signed up to be beta testers of the YouMap app. Unbeknownst to Plaintiff, those

individuals were employed by either Defendant Zenly S.A.S. or Defendant Zenly Inc. (though the

Complaint doesn’t specify which).

       The Complaint is short on well-pleaded allegations about what happened next, but the gist

of the story is that the individual defendants used their status as beta testers to access You Map’s

“technologies,” which they then incorporated into Zenly’s mobile app.           Zenly S.A.S. was
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 2 of 26 PageID #: 305




subsequently acquired by Defendant Snap Inc., and Snap Inc. also allegedly incorporated the stolen

“technologies” into its Snapchat mobile app.

       Pending before the Court is a motion to dismiss filed by Snap Inc., Zenly Inc., and Evan

Spiegel pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6). (D.I. 12.) The motion

is fully briefed. (D.I. 13; D.I. 16; D.I. 17.) Also pending is Snap Inc.’s, Zenly Inc.’s and Spiegel’s

request for judicial notice of certain documents referenced in their motion to dismiss. (D.I. 14.)

For the reasons discussed below, I recommend that the Court GRANT the request for judicial

notice and GRANT the motion to dismiss.

I.     BACKGROUND 1

       Plaintiff You Map developed and offered a mobile application (“app”) called YouMap.

(D.I. 1 (“Compl.”) ¶¶ 1, 40.)      YouMap allows users to share and view information about

geographical locations on an interactive map. (Id. ¶ 40.) YouMap has an “adaptive visualization

system” that displays visual and textual information in “post bubbles,” which appear and disappear

based on available screen space as a user zooms in and out. (Id. ¶¶ 46-53.) YouMap displays post

bubbles in combination with “density visualization” (or “heat maps”), which alerts the user to the

presence of more content that can be visually displayed. (Id. ¶¶ 54-55.) YouMap also employs a

“ranking and relevancy system” to determine which content to display at different zoom levels.

(Id. ¶¶ 57-58.)

       Defendant Zenly Inc. was a Delaware corporation and a subsidiary of Defendant Zenly

S.A.S., a French limited liability company. (Id. ¶¶ 27-28; D.I. 18.) Zenly Inc. was dissolved in

May 2017 when Zenly S.A.S. was acquired by Defendant Snap Inc. (“Snap”). (Compl. ¶¶ 20, 99;



       1
         I assume the facts alleged in the Complaint to be true for purposes of resolving the motion
to dismiss for failure to state a claim. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                                  2
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 3 of 26 PageID #: 306




D.I. 18; D.I. 26.) According to the Complaint, “Zenly” developed, and makes available for

download, a mobile mapping application called Zenly (“Zenly app”). 2 (Compl. ¶¶ 2, 4, 5, 90,

100.) The Zenly app allows users to locate other users on a map. (Id.)

        In the summer of 2016, Plaintiff made its YouMap app available for beta testing, upon

request, to select users. (Id. ¶ 70.) To participate in the beta test, the users were required to accept

Plaintiff’s terms and conditions, which included confidentiality, non-use, and nondisclosure

obligations. (Id. ¶¶ 19, 70-73.) The beta testers “also agreed to not: ‘(a) modify, reverse engineer,

decompile, or disassemble [YouMap]; (b) rent, lease, loan, sell, sublicense, distribute, transmit, or

otherwise transfer [YouMap]; (c) make any copy of or otherwise reproduce [YouMap]; or (d)

display [YouMap] to unauthorized third parties without [You Map’s] authorization.’” (Id. ¶ 73.)

Plaintiff refused to allow individuals employed by its competitors to participate in the beta test.

(Id. ¶ 18.)

        In November 2016, Defendant Antoine Martin, a co-founder and the President of “Zenly,”

sent an e-mail to Plaintiff and asked if Zenly employees could participate in the beta test of

YouMap. (Id. ¶¶ 14-16.) According to the Complaint, “[Plaintiff] did not respond to, nor was it

made aware of during the relevant period, that email.” (Id. ¶ 15.) Subsequently, six Zenly

employees—Defendants Nicolas Dancie, Noe Loterman, Nicolas Fallourd, Jonathan Etaix,

Christophe Kerebel, and Roy Marmelstein—requested access to the beta version of YouMap and,

on February 1, 2017, were approved and received access. (Id. ¶¶ 77-82.) Some of those employees




        2
          The Complaint collectively defines Zenly Inc. and Zenly S.A.S. as “Zenly.” Where I am
able to discern from the Complaint which defendant is alleged to do what, I will refer to the
appropriate entity. If I cannot tell, I will use the term “Zenly.” To avoid additional confusion, I
will refer to the Zenly mobile application as the “Zenly app.”

                                                   3
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 4 of 26 PageID #: 307




used an alias and/or a personal e-mail address to hide the fact that they worked for Zenly. (Id.

¶¶ 18, 77-82.)

       Plaintiff contends that the reason why Zenly employees sought to participate in the beta

test of YouMap was so that Zenly could “steal” Plaintiff’s “technology” and incorporate it into the

Zenly app. (Id. ¶ 16.) According to the Complaint, Zenly was motivated to steal from Plaintiff

because the Zenly app was, at that time, “behind the technology curve.” (Id.) The Complaint

alleges that Zenly wanted to improve the Zenly app to make Zenly more attractive for a potential

acquisition by Snap. (Id. ¶¶ 6-13, 89-90, 99.)

       Defendant Snap is a Delaware corporation that developed, and makes available for

download, a social media app called Snapchat. (Id. ¶¶ 2, 26.) Snapchat did not have a mapping

feature before Snap acquired Zenly S.A.S. in May 2017. (Id. ¶¶ 55, 90, 98.) After the acquisition,

in June 2017, Snapchat released an update containing a location-sharing feature called Snap Map.

(Id. ¶¶ 2, 98.) At some point, Zenly also released an update to the Zenly app (though the Complaint

doesn’t specify when). (Id. ¶¶ 2, 20.) According to the Complaint, the updates to Snapchat and

the Zenly app “incorporated . . . technologies” that were “stolen” from You Map. (Id. ¶¶ 2, 3, 20.)

       The Complaint alleges that the “stolen technologies”

                 includ[e] but [are] not limited to the following

                         a.     The technology to automatically update users[’]
                 status to change symbolization representations of user actions by
                 analyzing patterns in sensor data.

                        b.      The technology to rank stories on the map.

                        c.      The technology to visualize stories on a map.

                        d.      The technology to animate stories on a map.

                        e.      The technology to analyze social cues and display
                 those cues as aggregated social patterns.

                                                   4
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 5 of 26 PageID #: 308




                       f.      Geomarketing and promotion methodologies.

                      g.     Business and strategic plans, marketing channels and
                customer segments.

(Id. ¶ 84.) The Complaint also contains a number of screenshots purportedly showing that

Snapchat’s updated Snap Map user interface utilizes the same “visualization system and density

aggregation tools” as YouMap, despite the fact that the Zenly app did not employ that functionality

prior to Snap’s acquisition of Zenly. (Id. ¶¶ 89, 92, 94, 97.)

       The Complaint alleges additional facts that, according to Plaintiff, suggest that Zenly and

Snap had—even before the acquisition—concocted a “plan” to steal Plaintiff’s “technologies.”

(Id. ¶¶ 2, 17, 99.) The Complaint alleges that Snap’s previous attempt to add a mapping function

to Snapchat “had not been developed to [the] satisfaction” of Snap’s CEO, Defendant Evan

Spiegel, and that he “directed Snap to investigate the market to purchase the technology its own

developers were unable to perfect.” (Id. ¶ 6.) The Complaint further alleges that Snap and Zenly

had a common investor that had a financial incentive in Snap’s acquisition of Zenly S.A.S. (Id.

¶¶ 5-13, 99.)

       The Complaint also asserts that, prior to the acquisition, “on, or in the days leading up to,

November 15, 2016” (which was the day before Defendant Martin e-mailed You Map), “Zenly

and its representatives had met with Snap and its representatives . . . to discuss YouMap, YouMap’s

technologies, the Beta Testing and/or updating the technologies in [the Zenly app].” (Id. ¶ 17

(emphasis added).) But the Complaint does not specify which of those topics was actually

discussed, leaving open the possibility that YouMap was not discussed at all. And the only facts

alleged to support the assertion are the following: “Mr. Fallourd [Zenly’s Senior Product Designer

and Product Manger] tweeted on November 15, 2016, a picture of Snap’s Spectacles––before they

were available for online purchase––against a backdrop picture of ‘Zenly,’ captioned: ‘Guess

                                                 5
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 6 of 26 PageID #: 309




what’s happened today?’ including hashtags of, among others, #snapchat #zenly #app #tech

#fomo.” (Id.) The Complaint further alleges that, on “December 10, 2016, Defendant Fallourd

publicly posted on social media . . . a photo of a Christmas tree ornament that was Snap’s

SNAPCHAT ghost logo with various hashtags,” which, according to Plaintiff, “evidences Zenly’s

and Snap’s working together to misappropriate YouMap’s technologies.” (Id. ¶ 79.)

       According to the Complaint, the Snapchat and Zenly updates incorporating the “stolen

technologies” were “rushed . . . into the market, beating [You Map’s] release of [YouMap in July

2017] by several days.” (Id. ¶¶ 2, 3, 20.) The Complaint alleges that, “[w]ith that, Snap and Zenly

obtained a tremendous head start over YouMap, damaging YouMap in the process and otherwise

gaining market share, steering public sentiment in their favor on YouMap’s vision and technology,

and misappropriating goodwill and critical acclaim by telling the market Snap and Zenly had

developed the technologies they stole from YouMap.” (Id. ¶ 3.)

       The Complaint contains nine counts: violation of the Defend Trade Secrets Act, 18 U.S.C.

§ 1836 (Count I), “common law” misappropriation of trade secrets (Count II), unfair competition

(Count III), breach of contract (Count IV), unjust enrichment (Count V), violation of the California

Business & Professions Code § 17200 (Count VI), violation of the Delaware Uniform Deceptive

Trade Practices Act, 6 Del. C. § 2531, et seq. (Count VII), tortious interference with business

relationships and prospects (Count VIII), and violation of Section 43(a) of the Lanham Act, 15

U.S.C. § 1125(a) (Count IX). (Compl. ¶¶ 104-52.)

       On May 1, 2020, Defendants Snap Inc., Zenly Inc., and Evan Spiegel (collectively,

“Moving Defendants”) filed the pending motion to dismiss. 3 (D.I. 12.) Moving Defendants



       3
         At that time, Plaintiff had not yet served any of the other defendants. Plaintiff has now
served some of the remaining defendants. (See D.I. 24 at 1.)

                                                 6
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 7 of 26 PageID #: 310




contend that You Map’s Complaint should be dismissed under Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim. In addition, Defendant Spiegel contends that the Complaint

should be dismissed as to him under Rule 12(b)(2) for lack of personal jurisdiction.

Contemporaneously with their motion to dismiss, Moving Defendants filed a motion styled

“Request for Judicial Notice,” asking that the Court take notice of certain publicly available social

media posts. Plaintiff filed an Answering Brief purporting to respond to both motions (D.I. 16),

and Moving Defendants filed a Reply Brief in support of their motion to dismiss (D.I. 17).

II.     LEGAL STANDARDS

        A defendant may move to dismiss a complaint under Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim. “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

is plausible on its face when the complaint contains “factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). A possibility of relief is not enough. Id. “Where a complaint pleads

facts that are ‘merely consistent with’ a defendant's liability, it ‘stops short of the line between

possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

        In determining the sufficiency of the complaint under the plausibility standard, all “well-

pleaded facts” are assumed to be true, but legal conclusions are not. Id. at 679. “[W]hen the

allegations in a complaint, however true, could not raise a claim of entitlement to relief, this basic

deficiency should be exposed at the point of minimum expenditure of time and money by the

parties and the court.” Twombly, 550 U.S. at 558 (internal marks omitted).

        A defendant may move to dismiss a complaint under Federal Rule of Civil Procedure

12(b)(2) for lack of personal jurisdiction. Although Rule 8 does not require a plaintiff to set forth
                                                 7
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 8 of 26 PageID #: 311




in the complaint “the grounds upon which the court has personal jurisdiction over the defendant,”

Hansen v. Neumueller GmbH, 163 F.R.D. 471, 474 (D. Del. 1995), “once a defendant has raised a

jurisdictional defense, a plaintiff bears the burden of proving by affidavits or other competent

evidence that jurisdiction is proper,” Dayhoff Inc. v. H.J. Heinz Co., 86 F.3d 1287, 1302 (3d Cir.

1996). But if the district court does not hold an evidentiary hearing, the court should resolve any

factual disputes in the plaintiff’s favor and should deny the motion if the plaintiff’s evidence

establishes “a prima facie case of personal jurisdiction.” Eurofins Pharma US Holdings v.

BioAlliance Pharma SA, 623 F.3d 147, 155 (3d Cir. 2010).

III.   DISCUSSION

       A.      Moving Defendants’ Request for Judicial Notice

       Moving Defendants’ request for judicial notice asks the Court to consider thirteen publicly

available social media posts in connection with Moving Defendants’ motion to dismiss. The posts,

dated between May and October 2016, were purportedly communicated to the public by Rally

Interactive, the app developer that Plaintiff worked with on YouMap. (Compl. ¶ 64, Ex. 1; D.I.

14, Ex. A-M.) Defendants argue that the Court may consider the posts because they are “explicitly

referenced” in Paragraph 3 of the Complaint, which alleges that Defendants knew about YouMap’s

impending public release from “YouMap’s social media releases and other publicity.” (D.I. 14 ¶

4; Compl. ¶ 3.) According to Defendants, the posts demonstrate that Plaintiff had already disclosed

to the public the same visual aspects of YouMap’s user interface that Plaintiff contends were

“stolen” by Defendants months later. (D.I. 13 at 16-19.)




                                                8
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 9 of 26 PageID #: 312




       Plaintiff’s Answering Brief purports to respond to both the motion to dismiss and the

request for judicial notice, 4 but Plaintiff has not opposed Defendants’ request that the Court take

judicial notice of the social media posts. (D.I. 16 at 12-14.) Accordingly, I recommend that the

Court grant Moving Defendants’ request for judicial notice.

       B.      Personal Jurisdiction over Spiegel

       Spiegel argues that the Court lacks personal jurisdiction over him. To exercise personal

jurisdiction over a defendant, a court generally must answer two questions, one statutory and one

constitutional. IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 258-59 (3d Cir. 1998); Acorda

Therapeutics, Inc. v. Mylan Pharm. Inc., 78 F. Supp. 3d 572, 580 (D. Del. 2015), aff’d, 817 F.3d

755 (Fed. Cir. 2016). The statutory inquiry requires the court to determine whether jurisdiction

over the defendant is appropriate under the long-arm statute of the state in which the court is

located. IMO Indus., 155 F.3d at 259. The constitutional inquiry asks whether exercising

jurisdiction over the defendant comports with the Due Process Clause of the U.S. Constitution. Id.

Due Process is satisfied where the court finds the existence of “certain minimum contacts” between

the defendant and the forum state “such that the maintenance of the suit does not offend ‘traditional

notions of fair play and substantial justice.’” Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)

(quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)). A defendant’s “contacts” with the forum

state can give rise to “two types of personal jurisdiction: ‘general’ (sometimes called ‘all-purpose’)

jurisdiction and ‘specific’ (sometimes called ‘case-linked’) jurisdiction.” Bristol-Myers Squibb

Co. v. Superior Court of Cal., 137 S. Ct. 1773, 1780 (2017); see also Remick v. Manfredy, 238

F.3d 248, 255 (3d Cir. 2001). But the requirement that a court have personal jurisdiction is a



       4
          See D.I. 16 (“Plaintiff’s Omnibus Answering Brief in Opposition to Defendants Snap
Inc.’s, Zenly Inc.’s and Evan Spiegel’s Motion to Dismiss and Request for Judicial Notice”).

                                                  9
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 10 of 26 PageID #: 313




“waivable right,” and a defendant may consent to the jurisdiction of the court. Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 472 n.14 (1985); see also Ins. Corp. of Ir. v. Compagnie des Bauxites

de Guinee, 456 U.S. 694, 703 (1982) (“Because the requirement of personal jurisdiction represents

first of all an individual right, it can, like other such rights, be waived.”).

        Spiegel contends that the Court lacks general jurisdiction over him because he is a

California resident. (Compl. ¶ 29.) He further contends that he is not alleged to have taken an

action in Delaware that would subject him to specific jurisdiction here. Spiegel points out that the

only allegations about him are that (1) he is a resident of California and (2) he “directed Snap to

investigate the market to purchase the technology its own developers were unable to perfect.”

(Compl. ¶¶ 6, 29.)

        Plaintiff’s response to Spiegel’s motion does not include any affidavits or other evidence

to establish personal jurisdiction over Spiegel. Instead, Plaintiff points to Delaware’s officer

consent statute, 10 Del. C. § 3114(b). That statute provides, in pertinent part, that Delaware courts

may exercise personal jurisdiction over nonresident officers of a corporation in “all civil actions

or proceedings brought in this State, by or on behalf of, or against such corporation, in which such

officer is a necessary or proper party.” Id. Plaintiff points out that this is an action “against” Snap.

And Plaintiff contends that Spiegel is a “proper” party “because: (i) he has a tangible legal interest

in the dispute which is separate from Snap” (an assertion for which Plaintiff provides zero factual

or legal support); “(ii) the claims against [Spiegel] arise out of the same facts and occurrences as

the claims against Snap” (an assertion that is impossible to assess due to the dearth of allegations

against Spiegel); “and (iii) it serves judicial economy to consider those claims together.” (D.I. 16

(Plaintiff’s Answering Br.) at 21 (citing Hazout v. Tsang Mun Ting, 134 A.3d 274, 289-90 (Del.

2016)).) Plaintiff further argues that exercising jurisdiction over Spiegel satisfies due process


                                                   10
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 11 of 26 PageID #: 314




because § 3114 constitutes explicit notice to officers of Delaware corporations that, by accepting

such positions, they consent to jurisdiction in Delaware for claims that fall under § 3114.

        It would be an interesting academic exercise to fully explore the circularity of Plaintiff’s

argument, but it is unnecessary to resolve this dispute. Section 3114 does not apply. Spiegel is

not a “proper” party within the meaning of § 3114 because he is not alleged to have done anything

that would subject him to liability. To the extent Plaintiff contends that § 3114 permits personal

jurisdiction over a nonresident officer of a Delaware corporation whenever the corporation is also

named as a defendant, Plaintiff has provided no support for that proposition, and I am unaware of

any.

        The Hazout case, cited by Plaintiff, is not to the contrary. In that case, the Delaware

Supreme Court made clear that a corporate officer is a “proper” party within the meaning of § 3114

“only . . . when [the officer] faces claims that arise out of his exercise of his corporate powers.”

134 A.3d at 279; see also id. at 289 (holding that § 3114 requires “a close nexus between the claims

involving the corporation which made it a party to the suit, and the conduct of the nonresident

fiduciary”); id. at 289-90 (“‘[P]roper’ parties appear before a court because they have a separable

legal interest in the suit.”). In this case, Plaintiff does not allege that Spiegel is liable as a result of

his wrongful exercise of corporate powers. Rather, Plaintiff appears to contend that Spiegel is a

proper defendant because he is an officer of corporation that is alleged to be liable. That is not the

same thing.

        The claims against Spiegel should be dismissed for lack of personal jurisdiction.

        C.      Defend Trade Secrets Act Claim (Count I)

        Moving Defendants argue that the Defend Trade Secrets Act claim (Count I) should be

dismissed because the Complaint fails to sufficiently identify the trade secrets alleged to have been

misappropriated. Under the particular circumstances here, I agree.
                                              11
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 12 of 26 PageID #: 315




        The Defend Trade Secrets Act of 2016 (DTSA) provides, in relevant part, that “[a]n owner

of a trade secret that is misappropriated may bring a civil action” to obtain damages and injunctive

relief. 18 U.S.C. § 1836(b)(1), (3). The DTSA defines “trade secret” broadly to include “all forms

and types of financial, business, scientific, technical, economic, or engineering information,” if

“(A) the owner thereof has taken reasonable measures to keep such information secret; and (B) the

information derives independent economic value” from not being generally known or readily

ascertainable. 18 U.S.C. § 1839(3). To plead misappropriation of a trade secret under the DTSA,

“a plaintiff must identify a trade secret with sufficient particularity so as to provide notice to a

defendant of what he is accused of misappropriating and for a court to determine whether

misappropriation has or is threatened to occur.” Flexible Techs., Inc. v. SharkNinja Operating

LLC, Civil Action No. 18-348-CFC, 2019 WL 1417465, at *2 (D. Del. Mar. 29, 2019) (citation

omitted).

        As explained above, the Complaint lists various “technologies” that were allegedly

misappropriated by Defendants, including “technologies” to display information in certain ways

to the user. (See, e.g., Compl. ¶ 84 (defining the “trade secrets” to include, among other things,

“the technology to visualize stories on a map” and “the technology to analyze social cues and

display those cues as aggregated social patterns”).)          But the Complaint does not define

“technology.” And that’s a problem in this context. The term “technology” could mean a number

of different things. It could refer to the app’s source code. It could also refer generally to the app’s

algorithms, or its architecture or framework. Or it could refer to the visual design or functional

aspects of the app’s user interface. Any or all of those things might potentially be a trade secret if

Plaintiff took steps to keep them secret. The Complaint does not specify which it is, or if it is all

of them, or if the alleged trade secrets are something else entirely.


                                                  12
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 13 of 26 PageID #: 316




       That said, the Complaint’s repeated references to the visual aspects of the YouMap app,

along with its use of screenshots to illustrate the similarities between the Snap Map and YouMap

user interfaces, gives the reader the strong impression that the alleged trade secrets are aspects of

YouMap’s visual design. 5 However, Moving Defendants’ motion to dismiss pointed out that

screenshots and videos of YouMap’s visual design had already been disclosed to the public in

Rally’s social media posts before any trade secrets are alleged to have been appropriated by

Defendants. When confronted with that, Plaintiff switched course about what it claimed were the

trade secrets. In contrast to the impression given by the Complaint, Plaintiff’s Answering Brief

appears to suggest that the claimed trade secrets are instead some underlying aspect of the

software:

               [T]he Zenly employees unlawfully exploited YouMap’s underlying
               technologies from the Beta Testing.           Previously disclosed
               screenshots only provide a surface-level glimpse of the user
               interface; it is the building blocks of such user interface––hidden
               beneath the surface and not publicly available––that Defendants
               stole in Beta Testing. Those building blocks are YouMap’s adaptive
               visualization and density aggregation technologies.

(D.I. 16 at 13 (emphasis in original).)

       There are at least two problems with Plaintiff’s current position. The first is that Plaintiff

must adequately identify the trade secrets in the Complaint. If the claimed trade secrets are source

code or software algorithms (or something else entirely), Plaintiff needs to specify that in the

Complaint.




       5
          The Complaint repeatedly uses screen captures of the YouMap app to illustrate its
proprietary technology. See, e.g., Compl. ¶ 55 (“Figure 7, below, identifies the technology
misappropriated by the Defendants and then incorporated into SNAPCHAT.”); id. ¶ 92
(“SNAPCHAT looks and acts like YOUMAP after the Zenly/Snap Deal, as depicted in Figure 12,
below, confirming that Defendants had misappropriated the Trade Secrets.”).

                                                 13
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 14 of 26 PageID #: 317




       The second problem is that Plaintiff’s failure to adequately identify the trade secrets renders

the Court unable to determine if the Complaint plausibly alleges that Defendants misappropriated

them. By “building blocks,” is Plaintiff referring to source code? Software algorithms? Of course,

both could be trade secrets, and they could be misappropriated. But the Complaint does not allege

facts suggesting that Defendants gained access to any source code or algorithm, much less how

they did it. For example, does Plaintiff contend that Zenly employees somehow hacked the beta

version of YouMap? There are no facts alleged to support that contention.

       The Complaint alleges that some Zenly employees obtained unauthorized access to the beta

version of YouMap before it was released to the public. Those facts are consistent with and might

support a plausible claim that Zenly employees misappropriated certain aspects of the visual design

of YouMap’s user interface, as suggested by the Complaint. Plaintiff has now changed course and

does not argue that the trade secrets are visual design aspects. Plaintiff now contends that the

stolen trade secrets are, instead, “building blocks . . . hidden beneath the surface” of the YouMap

app. (D.I. 16 at 13.) But the Complaint lacks factual allegations supporting the contention that

Zenly employees had access to “hidden” source code or algorithms underlying the YouMap app

that were “not publicly available.” (Id.) And if the trade secrets are not source code or software

algorithms, what are they and how did Defendants gain access to them? Alternatively, what facts

make it plausible that Defendants did gain access to them? Only when Plaintiff sufficiently

identifies (in the Complaint) what the trade secrets are will the Court be able to assess whether

Plaintiff has plausibly alleged that Defendants took them. 6


       6
         Plaintiff’s Answering Brief does not even attempt to defend the Complaint’s allegations
that the stolen trade secrets included “[g]eomarketing and promotion methodologies” and
“[b]usiness and strategic plans, marketing channels and customer segments.” (Compl. ¶ 84.) Nor
does the Complaint explain how Defendants could have gained access to any of those things by
downloading the beta version of YouMap.

                                                 14
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 15 of 26 PageID #: 318




       Plaintiff argues that it should “not have to disclose its trade secrets in a publicly-filed

Complaint.” (D.I. 16 at 10-11.) I agree that the law does not require Plaintiff to set forth source

code or algorithms in the Complaint. But Plaintiff is required to state what the trade secrets are—

e.g., source code, algorithms, visual design aspects, or something else—in sufficient detail to put

Defendants on notice of what they are accused of misappropriating and for this Court to determine

whether any misappropriation occurred.

       Under the circumstances, I agree with Moving Defendants that the Complaint fails to

adequately identify the claimed trade secrets. Accordingly, I recommend that the Court dismiss

the Defend Trade Secrets Act claim against Moving Defendants.

       D.      Common Law Misappropriation of Trade Secrets Claim (Count II)

       Moving Defendants argue that Plaintiff’s claim for “common law misappropriation of trade

secrets” (Count II) should be dismissed because it is preempted by the Delaware Uniform Trade

Secrets Act (DUTSA). Plaintiff responds that “[i]f the misappropriated information does not

qualify as a ‘trade secret’ under DUTSA, plaintiff may still proceed on its alternative claim for

common law misappropriation.” (D.I. 16 at 15.)

       Plaintiff is wrong.    Plaintiff does not take issue with Moving Defendants’ implicit

assumption that Delaware law applies to the common law trade secrets claim. And, under

Delaware law, DUTSA “displaces conflicting tort, restitutionary and other law of this State

providing civil remedies for misappropriation of a trade secret.” 6 Del. C. § 2007(a). To determine

whether a tort claim is preempted by DUTSA, courts consider whether the claim is “grounded in

the same facts” as a misappropriation of trade secrets claim. Ethypharm S.A. Fr. v. Bentley Pharm.,

Inc., 388 F. Supp. 2d 426, 433 (D. Del. 2005) (quoting Savor, Inc. v. FMR Corp., No. 00C-10-

249-JRS, 2001 WL 541484, at *4 (Del. Super. Ct. Apr. 24, 2001), aff’d, 812 A.2d 894 (Del. 2002)).

Moreover, DUTSA preempts “all claims stemming from the same acts as the alleged
                                      15
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 16 of 26 PageID #: 319




misappropriation . . . even if the information at issue is not a trade secret.” Id.; Alarm.com

Holdings, Inc. v. ABS Capital Partners Inc., C.A. No. 2017-0583-JTL, 2018 WL 3006118, at *9-

11 (Del. Ch. June 15, 2018), aff’d, 204 A.3d 113 (Del. 2019).

       Here, Moving Defendants point out—and Plaintiff does not dispute—that the common law

trade secrets claim is based on Plaintiff’s contention that Defendants improperly accessed and

misappropriated Plaintiff’s secret “technologies.” Without question, Plaintiff’s “common law”

misappropriation of trade secrets claim is grounded in the same facts as a DUTSA

misappropriation of trade secrets claim. It is thus preempted regardless of whether the Plaintiff’s

“technologies” qualify as trade secrets. Accordingly, I recommend that the Court dismiss the

common law misappropriation of trade secrets claim.

       E.      Unfair Competition Claim (Count III) and Tortious Interference with
               Business Relationships and Prospects Claim (Count VIII)

       Moving Defendants argue that the unfair competition claim (Count III) and tortious

interference with business relationships and prospects claim (Count VIII) should be dismissed

because they are (1) preempted by DUTSA and/or (2) inadequately pled.

       I agree that the Complaint fails to state non-preempted claims of unfair competition and

tortious interference.   Here, again, Plaintiff does not take issue with Defendants’ implicit

assumption that Delaware law applies to those claims. The elements of an unfair competition

claim under Delaware law are (1) that the plaintiff has a reasonable expectancy of entering a valid

business relationship, (2) with which the defendant wrongfully interferes, (3) thereby defeating the

plaintiff’s legitimate expectancy and (4) causing him harm. Ethypharm S.A. Fr. v. Abbott Labs.,

598 F. Supp. 2d 611, 618 (D. Del. 2009). The elements of a tortious interference with business

relations claim are similar: (1) a reasonable probability of a business relationship, (2) intentional



                                                 16
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 17 of 26 PageID #: 320




interference by defendant with that opportunity, (3) proximate causation, and (4) damages. 7

Mondero v. Lewes Surgical & Med. Assocs., P.A., Civil Action No. 14-00588-RGA, 2018 WL

1532429, at *4 (D. Del. Mar. 29, 2018). Both claims require a wrongful interference with the

plaintiff’s expectancy in a business relationship that had a reasonable probability of being

consummated.

       To plead a reasonable probability of a business relationship, the plaintiff must “‘identif[y]

a specific party who was prepared to enter into a business relationship but was dissuaded from

doing so by the defendant’ and cannot rely on generalized allegations of harm.” Agilent Techs.,

Inc. v. Kirkland, C.A. No. 3512-VCS, 2009 WL 119865, at *7 (Del. Ch. Jan. 20, 2009). The

plaintiff need not name specific parties, but it must plead facts to allow the court to “reasonably

infer that specific parties were involved.” Id.

       Here, neither Plaintiff’s Complaint nor its briefing explains how Defendants are alleged to

have wrongfully interfered with anything. If the alleged wrongful interference is Defendants’

misappropriation of Plaintiff’s secret “technologies,” the claims are preempted by DUTSA. If the

alleged interference is something else, the Complaint does not say what it is.

       Nor does the Complaint plead facts suggesting the existence of a specific party who was

prepared to enter into a business relationship with Plaintiff but was dissuaded from doing so as the

result of Defendants’ wrongful interference (whatever it is). Accordingly, the unfair competition

claim and the tortious interference with business relations claim should be dismissed.




       7
          The Delaware Court of Chancery recently stated that “[t]o the extent that unfair
competition exists as an independent common-law tort, it is essentially the same tort [as] tortious
interference with prospective business relations.” Preston Hollow Capital LLC v. Nuveen LLC,
C.A. No. 2019-0169-SG, 2019 WL 3801471, at *9 n.96 (Del. Ch. Aug. 13, 2019).
                                               17
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 18 of 26 PageID #: 321




       F.      Unjust Enrichment Claim (Count V)

       Moving Defendants argue that Plaintiff’s unjust enrichment claim (Count V) is preempted

by DUTSA. Plaintiff responds that “Defendants were unjustly enriched and it was YouMap’s

technology that made them profitable.” (D.I. 16 at 16.)

       I agree with Moving Defendants that the Complaint fails to state a non-preempted unjust

enrichment claim against them. To the extent I can understand it, Plaintiff’s unjust enrichment

theory is grounded in the same facts as its trade secrets misappropriation theory: Plaintiff contends

that Defendants misappropriated Plaintiff’s secret “technologies” and caused it to suffer damages.

Such a claim is preempted by DUTSA. Accordingly, I recommend that the Court dismiss the

unjust enrichment claim.

       G.      Violation of California Business & Professions Code § 17200 (Count VI)

       Moving Defendants argue that Plaintiff fails to state a non-preempted claim under

California Business & Professions Code § 17200 (Count VI). I agree.

       Section 17200 prohibits three varieties of “unfair competition”: it proscribes acts and

business practices that are (1) unlawful, (2) unfair, or (3) fraudulent. Cal. Bus. & Prof. Code

§ 17200. To state a claim under § 17200, “a plaintiff must plead the specific rubric under which

the proscribed conduct falls.” Alta Bates Summit Med. Ctr. v. United of Omaha Life Ins. Co., No.

07-04224 JSW, 2009 WL 57108, at *3 (N.D. Cal. Jan. 8, 2009). Here, the Complaint does not

specify which variety of unfair competition Defendants are alleged to have engaged in. The claim

could be dismissed for that reason alone.

       Plaintiff argues that the Complaint states a claim under § 17200 because a “find[ing] that

Defendants misappropriated the plaintiff’s trade secrets . . . could support ‘unlawful’ business

practices liability under California’s Unfair Competition Law.” (D.I. 16 at 16 (citing Hanger

Prosthetics & Orthotics, Inc. v. Capstone Orthopedic, Inc., 556 F. Supp. 2d 1122, 1138-39 (E.D.
                                              18
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 19 of 26 PageID #: 322




Cal. 2008).) I disagree. Even if the Complaint did plausibly allege trade secret misappropriation

and did specify that the business practice was “unlawful” (it does neither), the claim would still be

subject to dismissal. Similar to DUTSA, the California Uniform Trade Secrets Act preempts

claims that are based on the same facts as a misappropriation of trade secrets claim. MedioStream,

Inc. v. Microsoft Corp., 869 F. Supp. 2d 1095, 1114-15 (N.D. Cal. 2012). Accordingly, § 17200

claims are preempted if they rely on the same allegations that form the basis of a trade secrets

claim. Id. at 1116; see also NetApp, Inc. v. Nimble Storage, Inc., 41 F. Supp. 3d 816, 840 (N.D.

Cal. 2014) (holding that CUTSA preempted § 17200 unfair competition claim because plaintiff

had “not alleged any [actions by defendants] with respect to [the unfair competition claims] other

than theft of secret information.”).

       In this case, the sole asserted basis for the § 17200 claim is Plaintiff’s contention that

Defendants acted “unlawful[ly]” by misappropriating Plaintiff’s trade secrets. The § 17200 claim

is thus preempted by CUTSA, and I recommend that the Court dismiss it.

       H.       Breach of Contract Claim (Count IV)

       Moving Defendants argue that the Complaint fails to plausibly allege a breach of contract

claim against them. I agree.

       It is a fundamental principle of Delaware contract law that only the parties to a contract are

bound by the contract. Wallace ex rel. Cencom Cable Income Partners II, Inc. v. Wood, 752 A.2d

1175, 1180 (Del. Ch. 1999). It’s possible that the Complaint plausibly alleges a contract between

Plaintiff and each of the individuals who agreed to the terms and conditions of Plaintiff’s beta test.

As to Moving Defendants, however, the Complaint lacks facts suggesting that they were parties to

any contract.

       Plaintiff argues that Moving Defendants “bec[a]me parties” by “implicitly adopting” the

beta testing agreement. (D.I. 16 at 19.) If Plaintiff is referring to the legal doctrine known as
                                              19
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 20 of 26 PageID #: 323




ratification, the Complaint lacks facts to plausibly support its application here. To ratify an act, a

person must “manifest[] assent that the act shall affect the person’s legal relations” or engage in

“conduct that justifies a reasonable assumption that the person so consents.” Vichi v. Koninklijke

Philips Elecs., N.V., 85 A.3d 725, 802 (Del. Ch. 2014) (quoting Restatement (Third) of Agency §

4.01). Here, the Complaint fails to allege facts suggesting that Moving Defendants were aware of

any beta testing contract, much less that they manifested assent to be bound by it or engaged in

conduct that indicated their consent. 8

        I recommend that the Court dismiss the breach of contract claim as to Moving Defendants.

        I.      Violation of Lanham Act (Count IX)

        Next, Moving Defendants argue that the Complaint fails to state a Lanham Act claim

against them. I agree.

        Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), prohibits certain unfair trade

practices. It states, in relevant part:

                Any person who, on or in connection with any goods or services, or
                any container for goods, uses in commerce any word, term, name,
                symbol, or device, or any combination thereof, or any false
                designation of origin, false or misleading description of fact, or false
                or misleading representation of fact, which—

                         (A) is likely to cause confusion, or to cause mistake, or to
                         deceive as to the affiliation, connection, or association of
                         such person with another person, or as to the origin,
                         sponsorship, or approval of his or her goods, services, or
                         commercial activities by another person, or


        8
           The American Legacy Foundation v. Lorillard Tobacco Co. case cited by Plaintiff did
not relax the legal requirements for ratification. 831 A.2d 335, 349-50 (Del. Ch. 2003) (holding
that a corporation that was created and funded via an agreement “adopted” the agreement by
accepting the funds and was therefore bound by certain limitations about what it could do with the
funds); see also id. at 348 n.50 (citing Restatement (Second) of Agency sections that discuss
ratification). In that case, there was no question that the corporation alleged to be bound had
knowledge of the agreement’s existence.

                                                  20
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 21 of 26 PageID #: 324




                       (B) in commercial advertising or promotion, misrepresents
                       the nature, characteristics, qualities, or geographic origin of
                       his or her or another person’s goods, services, or commercial
                       activities,

               shall be liable in a civil action by any person who believes that he
               or she is or is likely to be damaged by such act.

15 U.S.C. § 1125(a)(1). The phrase “origin of goods” in the Lanham Act “refers to the producer

of the tangible goods that are offered for sale, and not to the author of any idea, concept, or

communication embodied in those goods.” Dastar Corp. v. Twentieth Century Fox Film Corp.,

539 U.S. 23, 37 (2003). To state a claim of false advertising under the Lanham Act, “the complaint

must include sufficiently detailed allegations regarding the nature of the alleged falsehood to allow

defendant to make a proper defense.” Robert Bosch LLC v. Pylon Mfg. Corp., 632 F. Supp. 2d

362, 365 (D. Del. 2009) (citation and internal marks omitted).

       Plaintiff’s theory of Lanham Act liability is not apparent from the Complaint. It alleges

that “Defendants’ unauthorized use of the Trade Secrets and their statements about their respective

mobile applications, including their development and source, were false or misleading to

consumers and likely to deceive consumers . . . into believing the Defendants’ respective mobile

applications were developed by the respective Defendants.”            (Compl. ¶¶ 148-49.)      What

“statements” is the Complaint referring to? None are alleged. The claim should be dismissed for

that reason alone.

       The Complaint is also deficient because, at best, it suggests a theory of “false attribution

of the authorship of an invention or innovation,” which is not actionable under § 43(a) of the

Lanham Act. Robert Bosch LLC, 632 F. Supp. 2d at 366 (internal quotation marks omitted); see

also Dastar Corp., 539 U.S. at 37. There is no plausible allegation that Moving Defendants took

the YouMap app itself (as opposed to the idea behind it) and told consumers that it was the Zenly

app or the Snap Map upgrade. Nor is there an allegation that Moving Defendants distributed the
                                             21
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 22 of 26 PageID #: 325




Zenly app or Snap Map and misrepresented to consumers that it was the YouMap app. Instead,

the Complaint suggests that there is some “technology” that underlies the YouMap app that

Defendants falsely claimed to have invented. That is not a misrepresentation of “origin” within

the meaning of the Lanham Act.

       Plaintiff’s Answering Brief contends that the “Complaint sufficiently alleges a Lanham

Act claim by pleading that Defendants ‘mispresent[] the nature, characteristics [or] qualities’ of

their mobile applications and that they engaged in unfair treatment of the Plaintiff on the sole or

primary basis of an anti-competitive motive to interfere with YouMap’s rights, or to use or exploit

same.” (D.I. 16 at 18.) I am not sure what Plaintiff is getting at. What misrepresentation? To

state a claim under § 43(a) of the Lanham Act, the Complaint must identify a false or misleading

representation. It does not do that.

       To the extent I can understand Plaintiff’s theory, it is that Defendants’ distribution of the

Zenly app and Snap Map implied to the public that Defendants developed all of the technology

underlying the apps and, by implication, Plaintiff did not. Even if Plaintiff had identified a

misrepresentation, that argument fails. Misattribution of authorship or status as an inventor of a

product does not relate to the product’s “nature, characteristics, [or] qualities.” See Baden Sports,

Inc. v. Molten USA, Inc., 556 F.3d 1300, 1307 (Fed. Cir. 2009) (“[A]uthorship, like licensing

status, is not a nature, characteristic, or quality, as those terms are used in Section 43(a)(1)(B) of

the Lanham Act.”).

       The Complaint does not state a plausible claim under § 43(a) of the Lanham Act, and I

recommend that the Court dismiss it.




                                                 22
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 23 of 26 PageID #: 326




       J.        Violation of Delaware Uniform Deceptive Trade Practices Act (Count VII)

       Finally, Moving Defendants argue that the Complaint fails to state a claim under the

Delaware Uniform Deceptive Trade Practices Act (DUDTPA), 6 Del. C. § 2531, et seq. (Count

VII). I agree.

       Section 2532(a) of Title 6 of the Delaware Code sets forth twelve categories of conduct

that amount to “deceptive trade practice[s].” 9 The Complaint contains a conclusory allegation that



       9
           The statute provides:
                 (a) A person engages in a deceptive trade practice when, in the
                 course of a business, vocation, or occupation, that person:
                         (1) Passes off goods or services as those of another;
                         (2) Causes likelihood of confusion or of misunderstanding
                         as to the source, sponsorship, approval, or certification of
                         goods or services;
                         (3) Causes likelihood of confusion or of misunderstanding
                         as to affiliation, connection, or association with, or
                         certification by, another;
                         (4) Uses deceptive representations or designations of
                         geographic origin in connection with goods or services;
                         (5) Represents that goods or services have sponsorship,
                         approval, characteristics, ingredients, uses, benefits, or
                         quantities that they do not have, or that a person has a
                         sponsorship, approval, status, affiliation, or connection that
                         the person does not have;
                         (6) Represents that goods are original or new if they are
                         deteriorated, altered, reconditioned, reclaimed, used, or
                         secondhand;
                         (7) Represents that goods or services are of a particular
                         standard, quality, or grade, or that goods are of a particular
                         style or model, if they are of another;
                         (8) Disparages the goods, services, or business of another by
                         false or misleading representation of fact;
                         (9) Advertises goods or services with intent not to sell them
                         as advertised;
                         (10) Advertises goods or services with intent not to supply
                         reasonably expectable public demand, unless the
                         advertisement discloses a limitation of quantity;
                         (11) Makes false or misleading statements of fact concerning
                         the reasons for, existence of, or amounts of, price reductions;
                         or
                                                    23
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 24 of 26 PageID #: 327




“Defendants willfully engaged in deceptive trade practices, including under 6 Del. C. § 2531 et

seq., in the course of their respective businesses, vocations and occupations,” and it goes on to

recite nearly verbatim ten of the twelve categories in the statute—including some that clearly do

not apply to the facts alleged. (Compl. ¶ 140 (referring to § 2532(a)(6) (“Represents that goods

are original or new if they are deteriorated, altered, reconditioned, reclaimed, used, or

secondhand.”)).)

       The Complaint does not allege any facts specific to Plaintiff’s DUDTPA claim. Nor is it

evident to the undersigned how the other facts set forth in the Complaint amount to any of the

statutorily-defined “deceptive trade practices.” Plaintiff’s DUDTPA claim could, and should, be

dismissed for that reason alone. See Twombly, 550 U.S. at 545 (“[A] plaintiff’s obligation to

provide the grounds of his entitlement to relief requires more than labels and conclusions, and a

formulaic recitation of a cause of action’s elements will not do.” (internal marks omitted)).

       Plaintiff argues (in its Answering Brief) that the Complaint sufficiently alleges “passing

off.” Plaintiff does not specify which section of the statute it is referring to, but I presume it is

§ 2532(a)(1), which proscribes “[p]ass[ing] off goods or services as those of another.” 6 Del. C.

§ 2532(a)(1). Plaintiff is wrong. The statute, by its terms, refers to misrepresenting that one’s

own “goods” or “services” are someone else’s. See Dionisi v. DeCampli, No. 9425, 1995 WL

398536, at *14 (Del. Ch. June 28, 1995) (“Section 2532(a)(1) of the [DU]DTPA is shorthand for

an individual attempting to sell his goods as those of another. Courts have extended that section

to include a seller’s substitution of a brand of good for the brand originally purchased by the




                       (12) Engages in any other conduct which similarly creates a
                       likelihood of confusion or of misunderstanding.
6 Del. C. § 2532(a).

                                                 24
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 25 of 26 PageID #: 328




buyer.” (internal citation and marks omitted)), amended on other grounds, 1996 WL 39680 (Del.

Ch. Jan. 23, 1996). There is no allegation that Defendants “passed off” the Zenly app, Snapchat,

or any other of Defendants’ goods or services as the YouMap app. 10

       I recommend that the Court dismiss the DUDTPA claim. 11




       10
           To the extent Plaintiff argues that it sufficiently alleged a so-called “reverse passing off”
claim—an argument not explicit in Plaintiff’s briefing—Plaintiff is again mistaken. Reverse
passing off is where the defendant misrepresents someone else’s goods or services as his own. Cf.
Dastar Corp., 539 U.S. at 27 n.1 (discussing reverse passing off under the Lanham Act). Plaintiff
has not cited any authority for the proposition that 6 Del. C. § 2532(a)(1) prohibits reverse passing
off. Assuming for the sake of argument that such conduct is proscribed by the statute, Plaintiff
fails to plausibly allege it. There is no allegation that Defendants took the YouMap app produced
by Plaintiff and passed it off to consumers as Defendants’ own apps.
       11
            Because I recommend that the Court dismiss all of the claims against Moving
Defendants, I do not reach Zenly Inc.’s and Snap Inc.’s argument that the Complaint fails to satisfy
the notice pleading standard because it lumps multiple defendants together without specifying
which did what. The Court will be better able to assess whether the notice pleading standard is
met as to each named defendant if Plaintiff manages to amend its Complaint to clarify its theories
and state a plausible claim of wrongdoing.
         That said, I agree with Spiegel that the Complaint fails to state an individual claim against
him. Acts taken by a corporation are not automatically imputed to its agents. See Gassis v.
Corkery, C.A. No. 8868-VCG, 2014 WL 3565418, at *5 (Del. Ch. July 21, 2014), aff’d, 113 A.3d
1080 (Del. 2015). While a corporate officer might be liable for torts that he personally participates
in, the Complaint does not plausibly allege Spiegel’s participation in any wrongdoing. Aside from
a statement of Spiegel’s residency (Compl. ¶ 29), the Complaint contains exactly one factual
allegation about Spiegel: “Snap Map had not been developed to Mr. Spiegel’s satisfaction, so he
directed Snap to investigate the market to purchase the technology its own developers were unable
to perfect.” (Id. ¶ 6.) That factual allegation does not plausibly demonstrate Spiegel’s participation
in a tort or that he breached a contract.
         Plaintiff’s Answering Brief contends that Spiegel was “the mastermind and co-executioner
of [a] wrongful scheme.” (D.I. 16 at 8.) Not only is that conclusory allegation not in the
Complaint, there are no facts in the Complaint to plausibly support it if it were.

                                                  25
Case 1:20-cv-00162-CFC Document 29 Filed 01/12/21 Page 26 of 26 PageID #: 329




IV.     CONCLUSION

        For the reasons set forth above, I recommend the following:

        1.      Moving Defendants’ Motion to Dismiss for failure to state a claim and for lack of

personal jurisdiction over Evan Spiegel (D.I. 12) should be GRANTED. As explained above, the

Court lacks personal jurisdiction over Defendant Spiegel. As to Defendants Snap Inc. and Zenly

Inc., I recommend that Plaintiff be granted leave to amend the Complaint to address the identified

deficiencies within 21 days. 12

        2.      Moving Defendants’ Request for Judicial Notice (D.I. 14) should be GRANTED.

        This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

objections to the Report and Recommendation shall be filed within fourteen days and limited to

ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.

The failure of a party to object to legal conclusions may result in the loss of the right to de novo

review in the district court.

        The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.




Dated: January 12, 2021
                                              The Honorable Jennifer L. Hall
                                              United States Magistrate Judge



        12
          Moving Defendants request dismissal “with prejudice.” (See D.I. 12-1 (Proposed
Order).) However, it is not clear on this limited record that amendment would necessarily be futile.
See Alston v. Parker, 363 F.3d 229, 235-36 (3d Cir. 2004) (holding that leave to amend should be
granted “unless a curative amendment would be inequitable, futile, or untimely”).

                                                26
